Hill, C. J.
1. The refusal to grant a new trial because of alleged newly discovered testimony in a homicide case will not be disturbed, where the new testimony was that of a witness who had testified before the coroner’s jury, and was contradictory of his previous testimony, and where the motion for a new trial was not supported by any showing by the defendant or his counsel, as to their diligence, or that before the trial they did not know of the alleged newly discovered evidence.
2. No error of law is complained of, and the verdict of manslaughter is amply supported by the evidence. Judgment affirmed.